EXHIBIT 10.1
EXECUTION VERSION


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
of

FIDELITY & GUARANTY LIFE


dated as of December 18, 2013





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





Table of Contents


Page



1.
Definitions.    1

2.
Registration on Request.    3

3.
Registration Procedures.    7

4.
Indemnification.    13

5.
Registration Expenses.    16

6.
Rule 144.    17

7.
Miscellaneous.    17








i



--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT (as amended from time to time, this “Agreement”),
dated as of December 18, 2013, by and among Fidelity & Guaranty Life, a Delaware
corporation (the “Company”), and each of the stockholders of the Company whose
name appears on the signature pages hereof and any Person who becomes a party
hereto pursuant to Section 7(d) (such stockholders each referred to individually
as a “Stockholder,” and collectively the “Stockholders”).
RECITALS
WHEREAS, the Company is undertaking an underwritten initial public offering (the
“IPO”) of shares of its common stock, par value $0.01 per share; and
WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “IPO Date”), the Company and the Stockholders wish to set forth certain
understandings between such parties, including with respect to registration
rights.
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:
AGREEMENT
1.Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:
“Affiliate” means, with respect to any Person (as defined below), any other
Person directly or indirectly controlling, controlled by or under common control
with, such Person.
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including, without limitation, with
respect to any stock split or stock dividend, or a successor security.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“Holdback Period” means, (i) with respect to an IPO, 180 days after and during
the ten days before the IPO Date, (ii) with respect to any registered offering
other than an IPO covered by this Agreement, 90 days after and during the ten
days before the effective






--------------------------------------------------------------------------------




date of the related registration statement or, in the case of a takedown from a
shelf registration statement, 90 days after the date of the prospectus
supplement filed with the SEC in connection with such takedown and during such
prior period (not to exceed ten days) as the Company has given reasonable
written notice to the holder of Registrable Securities and (iii) such other
period as may be determined by the Executive Committee of the Company’s board of
directors.
“Holder” means each of the Stockholders, any other Person entitled to incidental
or piggyback registration rights pursuant to an agreement with the Company and
any direct or indirect transferee of a Stockholder who has acquired Registrable
Securities from a Stockholder and who agrees in writing to be bound by the
provisions of this Agreement.
“NASD” means the National Association of Securities Dealers, Inc.
“Permitted Transferee” means with respect to any Stockholder, an Affiliate of
such Stockholder, including to any investment fund or other entity controlled or
managed by, or under common control or management with, such Stockholder;
provided, however, that any such transferee agrees in a writing in the form
attached as Exhibit A hereto to be bound by and to comply with all applicable
provisions of this Agreement; provided, further, however, that in no event shall
any “portfolio company” (as such term is customarily used among institutional
investors) of any Stockholder constitute a “Permitted Transferee”. Any
Stockholder shall also be a Permitted Transferee of the Permitted Transferee of
itself.
“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or any
department or agency thereof or any other entity.
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, and all other amendments
and supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
“Registrable Securities” means any Common Stock or other equity securities held
by a Holder. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act,
(ii) they are sold pursuant to Rule 144 or are eligible to be sold pursuant to
Rule 144 without regard for the volume or manner of sale restrictions of that
rule (or any similar provision then in force under the Securities

2





--------------------------------------------------------------------------------




Act), (iii) they shall have ceased to be outstanding or (iv) they have been sold
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of the securities. No Registrable Securities
may be registered under more than one Registration Statement at any one time.
“Registration Statement” means any registration statement of the Company under
the Securities Act which covers any of the Registrable Securities pursuant to
the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.
2.    Registration on Request.
(a)    Request by the Demand Party. Subject to the following paragraphs of this
Section 2(a), following an IPO, the Stockholders shall have the right to require
the Company to register, pursuant to the terms of this Agreement, under and in
accordance with the provisions of the Securities Act, the number of Registrable
Securities of such Stockholder and their Affiliates requested to be so
registered pursuant to the terms of this Agreement, in each case by delivering a
written notice to the Company (any such written notice, a “Demand Notice” and
any such registration, a “Demand Registration”); provided that the Company shall
not be obligated to file a registration statement relating to any Demand Notice
under this Section 2(a) within a period of 180 days after the effective date of
any other Registration Statement relating to any Demand Notice under this
Section 2(a). Following receipt of a Demand Notice for a Demand Registration in
accordance with this Section 2(a), the Company shall use its reasonable best
efforts to file a Registration Statement as promptly as practicable and shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.
No Demand Registration shall be deemed to have occurred for purposes of the
first sentence of the preceding paragraph if the Registration Statement relating
thereto (i) does not become effective, (ii) is not maintained effective for the
period required

3





--------------------------------------------------------------------------------




pursuant to this Section 2, or (iii) the offering of the Registrable Securities
pursuant to such Registration Statement is subject to a stop order, injunction,
or similar order or requirement of the SEC during such period.
Within two days after receipt by the Company of a Demand Notice in accordance
with this Section 2(a), the Company shall give written notice of such Demand
Notice to all other Holders of Registrable Securities and shall, subject to the
provisions of Section 2(b) hereof, include in such registration all Registrable
Securities with respect to which the Company received written requests for
inclusion therein within two days after such Notice is given by the Company to
such Holders.
All requests made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.
The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180
days after the effective date thereof or such shorter period during which all
Registrable Securities included in such Registration Statement have actually
been sold; provided, however, that such period shall be extended for a period of
time equal to the period the Holder of Registrable Securities refrains from
selling any securities included in such Registration Statement at the request of
the Company or an underwriter of the Company pursuant to the provisions of this
Agreement.
(b)    Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders of such securities in writing that in its reasonable view the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering (including, without limitation, securities proposed to be included by
other Holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights) is such as to
adversely affect the success of such offering, then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities that in the opinion of such managing underwriter can be
sold without adversely affecting such offering, and such number of Registrable
Securities shall be allocated as follows:
(i)    first, among the Holders of Registrable Securities requesting such
registration (whether pursuant to a Demand Notice or pursuant to incidental or
piggyback registration rights) pro rata on the basis of the percentage of
Registrable Securities owned by each such Holder relative to the number of
Registrable Securities owned by all such Holders until, with respect to each

4





--------------------------------------------------------------------------------




Holder, all Registrable Securities requested for registration by such Holders
have been included in such registration; and
(ii)    second, the securities for which inclusion in such Demand Registration
was requested by the Company.
(c)    Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities which are to be registered in a particular offering
pursuant to this Section 2 shall have the right, prior to the effectiveness of
the Registration Statement, to notify the Company that they have determined that
the Registration Statement be abandoned or withdrawn, in which event the Company
shall abandon or withdraw such Registration Statement. Any Holder of Registrable
Securities who has elected to sell Registrable Securities in an underwritten
offering pursuant to this Section 2 (including the Holder who delivered the
Demand Notice of such registration) shall be permitted to withdraw from such
registration by written notice to the Company if the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the average closing price of the class of stock being sold in the offering
during the 10 trading days preceding the date on which the Demand Notice of such
offering was given pursuant to Section 2(a).
(d)    Postponements in Requested Registrations. (i) If the Company shall at any
time furnish to the Holders a certificate signed by its chairman of the board,
chief executive officer, president or any other of its authorized officers
stating that the filing of a Registration Statement with respect to Registrable
Securities would require the disclosure of material information the disclosure
of which would, in the good faith judgment of the board of directors of the
Company, have a material adverse effect on the business, operations or prospects
of the Company (including, without limitation, the ability to effect a material
proposed acquisition, disposition, financing, reorganization, recapitalization
or other transaction), the Company may postpone the filing (but not the
preparation) of a Registration Statement required by this Section 2 for up to 45
days and (ii) if the Board of Directors of the Company determines in its good
faith judgment, that the registration and offering otherwise required by this
Section 2 would have an adverse effect on a then contemplated public offering of
the Common Stock and if such registration and offering includes at least 90% of
the Registrable Securities so requested to be included by the Stockholders, the
Company may postpone the filing (but not the preparation) of a Registration
Statement required by this Section 2, during the period starting with the 30th
day immediately preceding the date of the anticipated filing of, and ending on a
date 90 days (or such shorter period as the managing underwriter may permit)
following the effective date of, the Registration Statement relating to such
other public offering; provided that the Company shall at all times in good
faith use its reasonable best efforts to cause any Registration Statement
required by this Section 2 to be filed as soon as possible and; provided,
further, that the Company shall not be

5





--------------------------------------------------------------------------------




permitted to postpone registration pursuant to this Section 2(d) more than once
in any 360‑day period. The Company shall promptly give the Holders requesting
registration thereof pursuant to this Section 2 written notice of any
postponement made in accordance with the preceding sentence.
(e)    Shelf-Take Downs. At any time that a shelf registration statement
covering Registrable Securities pursuant to Section 2 is effective, if any
Stockholder delivers a notice to the Company (a “Take-Down Notice”) (which shall
be considered a registration upon request for purposes of Section 2(d)) stating
that it intends to effect an underwritten offering of all or part of its
Registrable Securities included by it on the shelf registration statement (a
“Shelf Underwritten Offering”), then the Company shall amend or supplement the
shelf registration statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Underwritten
Offering (taking into account the inclusion of Registrable Securities by any
other holders pursuant to Section 2(b)). In connection with any Shelf
Underwritten Offering:
(i)    the Company shall also deliver the Take-Down Notice to all other Holders
included on such shelf registration statement within two days and permit each
Holder to include its Registrable Securities included on the shelf registration
statement in the Shelf Underwritten Offering if such Holder notifies the Company
within two business days after delivery of the Take-Down Notice to such Holder;
and
(ii)    in the event that the underwriter advises such proposing Holder and the
Company in writing that in its reasonable view the total number or dollar amount
of Registrable Securities proposed to be sold in such offering (including
securities proposed to be included by other Holders of securities entitled to
include securities in such take-down offering pursuant to Section 2(e)(i)) is
such as to adversely affect the success of such offering, then the underwriter
may limit the number of shares which would otherwise be included in such
take-down offering in the same manner as described in Section 2(b) with respect
to a limitation of shares to be included in a registration.
(f)    Registration Statement Form. If any registration requested pursuant to
this Section 2 which is proposed by the Company to be effected by the filing of
a Registration Statement on Form S‑3 (or any successor or similar short-form
registration statement) shall be in connection with an underwritten public
offering, and if the managing underwriter shall advise the Company in writing
that, in its reasonable opinion, the use of another form of Registration
Statement is of material importance to the success of such proposed offering or
is otherwise required by applicable law, then such registration shall be
effected on such other form.

6





--------------------------------------------------------------------------------




(g)    Selection of Underwriters. The Company’s Executive Committee exclusively
shall negotiate agreements with the underwriters with regard to holdback and
lock-up arrangements. The Executive Committee exclusively also shall select the
lead managing underwriter in all underwritten offerings of the Company,
including those made pursuant to Section 2 hereof.
3.    Registration Procedures. If and whenever the Company is required to use
its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2 hereof, the Company
shall effect such registration to permit the sale of such Registrable Securities
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible:
(a)    prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, and use its reasonable best efforts to cause such Registration
Statement to become effective as soon as practicable and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the Holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the Holders of a majority of the Registrable Securities covered by such
Registration Statement (or their counsel) or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable law;

7





--------------------------------------------------------------------------------




(b)    prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act;
(c)    notify each selling Holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 3(m) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (which notice shall notify the selling Holders only of the occurrence
of such an event and shall provide no additional information regarding such
event to the extent such information would constitute material non-public
information);

8





--------------------------------------------------------------------------------




(d)    use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;
(e)    if requested by the managing underwriters, if any, or the Holders of a
majority of the then issued and outstanding Registrable Securities being sold in
connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such Holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this
Section 3(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;
(f)    deliver to each selling Holder of Registrable Securities, its counsel,
and the underwriters, if any, without charge, as many copies of the Prospectus
or Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 3, hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any such amendment or supplement thereto;
(g)    prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it is not

9





--------------------------------------------------------------------------------




then so required to qualify but for this paragraph (g) or (ii) take any action
that would subject it to general service of process in any such jurisdiction
where it is not then so subject;
(h)    cooperate with the selling Holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each Holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or Holders may request at least two business days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten business days prior to having to issue the securities;
(i)    use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States, except as
may be required solely as a consequence of the nature of such selling Holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;
(j)    upon the occurrence of any event contemplated by Section 3(c)(vi) above,
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
(k)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;
(l)    use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at

10





--------------------------------------------------------------------------------




that time listed on such exchange, prior to the effectiveness of such
Registration Statement (or, if such Registration is an initial public offering,
use its reasonable best efforts to cause such Registrable Securities to be so
listed within ten business days following the effectiveness of such Registration
Statement);
(m)    enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the underwriters, if any, with respect to the
business of the Company and its subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and, if true, confirm
the same if and when requested, (ii) use its reasonable best efforts to furnish
to the underwriters, if any, opinions of outside counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters, if any, addressed to
each of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such underwriters, (iii) use its reasonable best efforts
to obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each of the underwriters, if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings,
(iv) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures substantially to the effect set forth
in Section 4 hereof with respect to all parties to be indemnified pursuant to
said Section except as otherwise agreed by the Stockholders and (v) deliver such
documents and certificates as may be reasonably requested by the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to Section 3(m)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement

11





--------------------------------------------------------------------------------




entered into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;
(n)    make available for inspection by a representative of the selling Holders
of Registrable Securities, any underwriter participating in any such disposition
of Registrable Securities, if any, and any attorneys or accountants retained by
such selling Holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process or (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by such Person.
In the case of a proposed disclosure pursuant to (i) or (ii) above, such Person
shall be required to give the Company written notice of the proposed disclosure
prior to such disclosure and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
(o)    cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in “road shows”);
(p)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the NASD; and
(q)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the U.S.
Securities Act and Rule 158 thereunder.

12





--------------------------------------------------------------------------------




The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.
Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(c)(vi) hereof, such Holder
will forthwith discontinue disposition of such Registrable Securities covered by
such Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 3(j)
hereof, or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 2 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.
4.    Indemnification.
(a)    Indemnification by the Company. The Company shall, without limitation as
to time, indemnify and hold harmless, to the fullest extent permitted by law,
each Holder of Registrable Securities whose Registrable Securities are covered
by a Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter (each such person being referred to herein as a “Covered Person”),
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus, offering circular, or
other document (including any related Registration Statement, notification, or
the like)

13





--------------------------------------------------------------------------------




incident to any such registration, qualification, or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such Covered Person, for any legal and any other expenses
reasonably incurred in connection with investigating and defending or settling
any such Loss, provided that the Company will not be liable in any such case
(x) to the extent that any such Loss arises out of or is based on any untrue
statement or omission by such Covered Person or underwriter, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such Registration Statement, Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information relating to such Holder furnished to the Company by such Covered
Person for use therein or (y) if such untrue statement or omission is completely
corrected in an amendment or supplement to the Prospectus prior to the time of
sale and such Holder thereafter fails to deliver such Prospectus as so amended
or supplemented prior to or concurrently with the sale of Registrable Securities
to the person asserting such Loss after the Company had furnished such Holder
with a sufficient number of copies of the same a reasonable time prior to the
time of sale (and the delivery thereof within a reasonable time after delivery
of such copies to the Holder would have resulted in no such Loss). It is agreed
that the indemnity agreement contained in this Section 4(a) shall not apply to
amounts paid in settlement of any such Loss or action if such settlement is
effected without the consent of the Company.
(b)    Indemnification by Holder of Registrable Securities. The Company may
require, as a condition to including any Registrable Securities in any
Registration Statement filed in accordance with Section 3 hereof, that the
Company shall have received an undertaking reasonably satisfactory to it from
the prospective seller of such Registrable Securities to indemnify, to the
fullest extent permitted by law, severally and not jointly with any other
Holders of Registrable Securities, the Company, its directors and officers and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) and all other prospective
sellers, from and against all Losses arising out of or based on any untrue
statement of a material fact contained in any such Registration Statement,
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 4(b)) reimburse the Company, such directors, controlling persons
and prospective sellers for any legal or any other expenses reasonably incurred
in connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, offering circular, or other document
in reliance upon and in conformity with written information relating to such
Holder furnished to the Company by such Holder for inclusion in such
Registration Statement, Prospectus, offering circular or other document;
provided, however, that the

14





--------------------------------------------------------------------------------




obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such Losses (or actions in respect thereof) if such settlement
is effected without the consent of such Holder; and provided, further, that the
liability of such Holder of Registrable Securities shall be limited to the net
proceeds received by such selling Holder from the sale of Registrable Securities
covered by such Registration Statement.
(c)    Conduct of Indemnification Proceedings. If any Person shall be entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnified Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that (x) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification

15





--------------------------------------------------------------------------------




hereunder or (y) involves the imposition of equitable remedies or the imposition
of any obligations on the Indemnified Party or adversely affects such
Indemnified Party other than as a result of financial obligations for which such
Indemnified Party would be entitled to indemnification hereunder.
(d)    Contribution. If the indemnification provided for in this Section 4 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4(d), an Indemnifying Party that
is a selling Holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount that such Indemnifying Party has
otherwise been, or would otherwise be, required to pay pursuant to Section 4(b)
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are more favorable to
the Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.
(e)    Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 4 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required

16





--------------------------------------------------------------------------------




registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
(f)    Non-Exclusivity. The obligations of the parties under this Section 4
shall be in addition to any liability which any party may otherwise have to any
other party.
5.    Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the NASD and (B) of compliance with securities or “Blue Sky” laws,
including, without limitation, any fees and disbursements of counsel for the
underwriters in connection with “Blue Sky” qualifications of the Registrable
Securities pursuant to Section 3(g), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by the Holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Company, (iv) fees and disbursements of counsel for
the Company, (v) expenses of the Company incurred in connection with any road
show, (vi) fees and disbursements of all independent certified public
accountants referred to in Section 3(m) hereof (including, without limitation,
the expenses of any “cold comfort” letters required by this Agreement) and any
other persons, including special experts retained by the Company, and (vii) fees
and disbursements of counsel for the Holders of Registrable Securities whose
shares are included in a Registration Statement, which counsel shall be selected
by the Holders of a majority of the Registrable Securities included in such
Registration Statement) (collectively, the “Registration Expenses”) shall be
borne by the Company whether or not any Registration Statement is filed or
becomes effective. In addition, the Company shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company.
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder of Registrable Securities or by any underwriter
(except as set forth above in this Section 5), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company) or (iii) any other

17





--------------------------------------------------------------------------------




expenses of the Holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 5.
6.    Rule 144. The Company covenants that it will file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder. Notwithstanding anything contained in
this Section 6, the Company may deregister under Section 12 of the Exchange Act
if it then is permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder.
7.    Miscellaneous.
(a)    Termination. This Agreement will be effective as of the date hereof and
will continue in effect thereafter until the earliest of (a) its termination by
the consent of all parties hereto or their respective successors in interest,
(b) the date on which no Registrable Securities remain outstanding and (c) the
dissolution, liquidation or winding up of the Company, whereupon this Agreement
shall terminate other than the provisions of Section 4, which shall survive any
termination of this Agreement. Nothing herein shall relieve any party from any
liability for the breach of any of the agreements set forth in this Agreement.
(b)    Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
registration of the Company's securities (whether or not such Holder is
participating in such registration) upon the request of the Company and the
underwriters managing any underwritten offering of the Company's securities not
to effect any public sale or distribution of Registrable Securities, including,
but not limited to, any sale pursuant to Rule 144, or make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of, or enter
into any swap or other arrangement that transfers to another Person any of the
economic consequences of ownership of, any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the Company or such underwriters, as the case may be,
during the Holdback Period, provided that nothing herein will prevent any Holder
that is a partnership or corporation from making a transfer to an Affiliate that
is otherwise in compliance with applicable securities laws, so long as any such
transferee agrees to be so bound. Notwithstanding the foregoing, such agreement
shall not apply to distributions-in-kind to a Holder’s partners or members.
If any registration pursuant to Section 2 of this Agreement shall be in
connection with any underwritten public offering, the Company will not effect
any public sale or distribution of any common equity (or securities convertible
into or exchangeable or exercisable for common equity) (other than a
registration statement (A) on Form S‑4,

18





--------------------------------------------------------------------------------




Form S‑8 or any successor forms thereto or (B) filed solely in connection with
an exchange offer or any employee benefit or dividend reinvestment plan) for its
own account, during the Holdback Period.
(c)    Amendments and Waivers. This Agreement may be amended, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if any such amendment, action or omission
to act, has been approved by Stockholders holding in excess of 50% of the then
outstanding Registrable Securities of the Stockholders, provided that this
Agreement may not be amended in a manner that would, by its terms, adversely
affect the rights or obligations of any Stockholder which does not adversely
affect the rights or obligations of all similarly situated Stockholders in the
same manner without the consent of such Stockholder. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. Any Stockholder may waive (in writing) the benefit of any
provision of this Agreement with respect to itself for any purpose. Any such
waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the
Stockholder granting such waiver in any other respect or at any other time.
(d)    Successors, Assigns and Transferees. This Agreement shall bind and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. In addition, and whether or not any express
assignment shall have been made, the provisions of this Agreement which are for
the benefit of the parties hereto other than the Company shall also be for the
benefit of and enforceable by any subsequent Holder of any Registrable
Securities, subject to the provisions contained herein. Without limitation to
the foregoing, in the event that a Stockholder or any of its successors or
assigns or any other subsequent Holder of any Registrable Securities distributes
or otherwise transfers any shares of the Registrable Securities to any of its
present or future shareholders, members, or general or limited partners, the
Company hereby acknowledges that the registration rights granted pursuant to
this Agreement shall be transferred to such shareholders, members or general or
limited partners on a pro rata basis, and that at or after the time of any such
distribution or transfer, any such shareholder, member, general or limited
partner or group of shareholders, members or general or limited partners may
designate a Person to act on its behalf in delivering any notices or making any
requests hereunder.
(e)    Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service, or three days
after being mailed by certified or registered mail, return receipt requested,
with appropriate postage prepaid, or

19





--------------------------------------------------------------------------------




when received in the form of a facsimile (receipt confirmation requested), and
shall be directed to the address set forth below (or at such other address or
facsimile number as such party shall designate by like notice):
(i)
if to the Company, to:

Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, MD 21202
Attention: General Counsel
Fax: (410) 895-0085

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Ethan T. James, Esq.
Fax: (212) 909-6562
(ii)
if to a Stockholder, to:

Harbinger Group, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attention: Kostas (Gus) Cheliotis, Esq.
Email: GCheliotis@Harbingergroupinc.com

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Ethan T. James, Esq.
Fax: (212) 909-6562
(v)
if to any other Stockholder, to the address of such other Stockholder as shown
in the stock record book of the Company.

(f)    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the

20





--------------------------------------------------------------------------------




consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.
(g)    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede any prior discussions, correspondence,
negotiation, proposed term sheet, agreement, understanding or agreement and
there are no agreements, understandings, representations or warranties between
the parties other than those set forth or referred to in this Agreement, and
(ii) except as provided in Section 4 with respect to an indemnified party, this
Agreement is not intended to confer in or on behalf of any Person not a party to
this Agreement (and their successors and assigns) any rights, benefits, causes
of action or remedies with respect to the subject matter or any provision
hereof.
(h)    Governing Law; Jurisdiction and Forum; Waiver of Jury Trial. (i) This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts executed and to be performed wholly
within such State and without reference to the choice-of-law principles that
would result in the application of the laws of a different jurisdiction.
(ii)    In any judicial proceeding involving any dispute, controversy or claim
arising out of or relating to this Agreement, each of the parties
unconditionally accepts the jurisdiction and venue of any court in the State of
New York or if jurisdiction over the matter is vested exclusively in federal
courts, the United States District Court for the Southern District of New York,
and the appellate courts to which orders and judgments thereof may be appealed.
In any such judicial proceeding, the parties agree that in addition to any
method for the service of process permitted or required by such courts, to the
fullest extent permitted by law, service of process may be made by delivery
provided pursuant to the directions in Section 3.4. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
(i)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon such a
determination, the parties shall negotiate in good faith to modify this

21





--------------------------------------------------------------------------------




Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
(j)    Enforcement. Each party hereto acknowledges that money damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
(k)    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and will not affect the meaning
or interpretation of this Agreement.
(l)    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, shareholder, general or limited partner or member
of any Stockholder or of any Affiliate or assignee thereof, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, shareholder, general or limited partner or member of any
Stockholder or of any Affiliate or assignee thereof, as such for any obligation
of any Stockholder under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.
(m)    Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s).
[Remainder of page intentionally left blank.]



22





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.
FIDELITY & GUARANTY LIFE
By:        /s/ Eric L. Marhoun    
    Name: Eric L. Marhoun
    Title:    Executive Vice President, General     
            Counsel and Secretary

[Signature Page - Registration Rights Agreement]





--------------------------------------------------------------------------------




HARBINGER GROUP, INC.
By:        /s/ Thomas Williams    
    Name:    Thomas Williams
    Title:    Executive Vice President
        Chief Financial Officer
    



[Signature Page - Registration Rights Agreement]





--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT
Reference is made to the (i) Registration Rights Agreement, dated as of [●],
2013 (as amended from time to time, the “Registration Rights Agreement”), among
the Company and certain stockholders of the Company party thereto. The
undersigned agrees, by execution hereof, to become a party to, and to be subject
to the rights and obligations under, the Registration Rights Agreement.
[NAME]
By:        
    Name:
    Title:
Date:




Acknowledged by:

FIDELITY & GUARANTY LIFE

By:        
    Name:
    Title:
Date:






